Citation Nr: 1726030	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  05-40 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased evaluation for chondromalacia of the right knee, currently assigned a 20 percent disability evaluation.

2. Entitlement to an increased evaluation for chondromalacia of the left knee, currently assigned a 20 percent disability evaluation.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  

In August 2008, the Board issued a decision denying entitlement to an increased
evaluation in excess of 20 percent for chondromalacia of the right and left knees.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Court, in a July 2010 memorandum decision, vacated the Board's August 2008 denial, upon finding that the February 2005 VA examination, upon which the Board had relied, was inadequate.  Pursuant to the Court's memorandum decision, the Board then remanded the claims in February 2011 for a new VA examination, which was then accomplished in April 2011.  In April 2013, the Board reviewed and found the April 2011 examination report inadequate, and remanded the claims for another examination, which was then accomplished in April 2014.  In May 2015, the Board reviewed and found the April 2014 examination report inadequate, and remanded the claims again for another examination, which was then accomplished in December 2016.  The case now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inadequate VA Examination

Regrettably, the Board finds remand is warranted for another VA examination.  As discussed in the Introduction section, the Veteran was last examined in December 2016 for a determination of the current levels of severity of her chondromalacia of the right and left knees; however, for the following reasons, the Board finds the December 2016 VA examination report inadequate.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Initially, the Board finds the December 2016 VA examination inadequate because the examiner, in concluding that the objective medical evidence (x-ray and MRI findings) did not support the Veteran's current complaints of subluxation and/or instability, improperly relied upon an MRI from 2003.  The Board notes that it was for this very same reason that the Court found the February 2005 VA examination report inadequate, stating in its July 2010 memorandum decision: "when the issue is assessment of the worsening of a condition since the last rating decision, it is inappropriate to rely on a report that was generated before the last rating decision."  

Again, here, the Veteran has complained of an increase in the severity of her chondromalacia in both her knees since the March 2005 rating decision.  See, e.g., May 2014 Notice of Disagreement.  Despite the recency of the December 2016 examination report, the conclusions in the report nevertheless rely upon an outdated 2003 MRI finding.  See December 2016 VA examination.  Therefore, it cannot be used to assess whether there has been a material change in the Veteran's knee disabilities since March 2005.  See also Snuffer v. Gober, 10 Vet. App. 400, 304 (1997).  

Additionally, the December 2016 VA examiner failed to specify or indicate the date of the x-ray findings upon which she reportedly relied for her conclusions.  See December 2016 VA examination report.  The report's incompleteness prevents the Board from using the report to make an informed decision on the Veteran's appeal.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) ("When the only medical nexus evidence is rejected because the report is confusing or appears incomplete, it may be sent back for clarification or a new report may be obtained.").  

The examination report also lacks the requisite "reasoned medical explanation" connecting the supporting data and the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  Specifically, the examiner failed to discuss her findings that the Veteran must use knee braces and canes for her service-connected knee disabilities on a "constant" basis for locomotion, despite her conclusions that the Veteran's complaints of instability were not supported by "objective findings."  See December 2016 VA examination.

Finally, and crucially, the examiner failed to consider the Veteran's lay statements in rendering her opinion.  See Barr, 21 Vet. App. at 303; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For the questions regarding whether pain or incoordination significantly limits the Veteran's functional ability with repeated use of the knees over a period of time, the examiner answered that she was unable to provide answers without resorting to "mere speculation" because the answers would "rel[y] on subjective data."  See December 2016 VA examination report.  The use of the phrase "without mere speculation" should be limited to situations that reflect the limitations of knowledge in the medical community (see Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Veteran's lay statements regarding her symptomology are available, competent evidence that should have been used by the examiner to make her conclusions.  See Barr, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In light of the above, the Board finds that a new VA examination addressing the foregoing concerns must be obtained to ascertain the current severity of her knee disabilities. 

Social Security Records

The Veteran's representative stated in her October 2014 Appellate Brief that the Veteran is receiving Social Security Disability benefits for disabilities, including chondromalacia.  However, a review of the record also reveals that VA has not yet requested the Veteran's Social Security disability benefit records from the Social Security.  Because such relevant records could potentially help substantiate the Veteran's claim upon remand, VA should obtain them from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159 (e).

2. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

3. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from her service-connected chondromalacia of the right and left knees.  The claims file must be made available to and reviewed by the examiner.  

All indicated tests and studies, including x-rays and/or MRIs, must be performed, unless the examiner specifically states that they are medically unnecessary or unable to be performed for medical reasons.  

The examiner should also provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  Again, if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  
The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including her ability to work. 

A clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions (including the Veteran's complaints regarding the symptomatology of her chondromalacia) should be considered in giving this opinion, with page references to the evidence used in the decision.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

5. Then, readjudicate the claim on appeal. If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow for appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




